Exhibit 10.9

CONFIDENTIAL — EXECUTED VERSION

Confidential Materials omitted and filed separately with

the Securities and Exchange Commission. Asterisks denote omissions.

LICENSE AGREEMENT

BY AND AMONG

WYETH, ACTING THROUGH ITS WYETH PHARMACEUTICALS DIVISION;

WYETH PHARMACEUTICALS COMPANY, INC.;

WYETH-WHITEHALL PHARMACEUTICALS INC.;

and

WYETH PHARMACEUTICALS COMPANY

(on the one hand)

AND

TEVA PHARMACEUTICAL INDUSTRIES LTD.

and

TEVA PHARMACEUTICALS USA, INC.

(on the other hand)

January 13, 2006



--------------------------------------------------------------------------------

LICENSE AGREEMENT

TABLE OF CONTENTS

 

               Page

1.

   DEFINITIONS.    1    1.1.    “AB Rated”    1    1.2.    “Affiliate”    2   
1.3.    “ANDA”    2    1.4.    “Applicable Law”    2    1.5.    “Audit Period”
   2    1.6.    “Authorized Generic Product”    2    1.7.    “Business Day” or
“business day”    2    1.8.    “Compound”    3    1.9.    “Compound Patent
Termination Date”    3    1.10.    “Confidential Information”    3    1.11.   
“Cost of Goods Sold”    3    1.12.    “Disclosing Party”    3    1.13.    “FDA”
   3    1.14.    “[**]”    3    1.15.    “IR ANDA”    3    1.16.    “IR Entry
Date”    3    1.17.    “IR IP”    3    1.18.    “IR New Indication”    4   
1.19.    “IR Product”    4    1.20.    “IR Reference Product”    4    1.21.   
“Liability”    4    1.22.    “Litigation”    4    1.23.    “MDD”    4    1.24.
   “Net Sales”    4    1.25.    “[**]”    5    1.26.    “[**]”    5    1.27.   
“[**]”    5    1.28.    “[**]”    5    1.29.    “Other Patent Rights”    5   
1.30.    “Patent Rights”    5    1.31.    “Patents In Suit”    5    1.32.   
“Product”    5    1.33.    “Profits”    5    1.34.    “Receiving Party”    5   
1.35.    “[**]”    5    1.36.    “[**]”    5    1.37.    “[**]”    5    1.38.   
“[**]”    5    1.39.    “Settlement Agreement”    6    1.40.    “Settlement
Effective Date”    6    1.41.    “Signing Date”    6    1.42.    “Territory”   
6

 

i



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

   1.43.    “Teva DMF”    6    1.44.    “Teva Indemnitees”    6    1.45.   
“Third Party”    6    1.46.    [**]: [**] provided, however, that such [**]    6
   1.47.    “Transaction Agreements”    6    1.48.    “Valid Claim”    6   
1.49.    “Wyeth Indemnitees”    6    1.50.    “Wyeth IP”    6    1.51.    “XR
ANDA”    6    1.52.    “[**]”    6    1.53.    “XR Entry Date”    6    1.54.   
“XR IP”    7    1.55.    “XR New Indication”    7    1.56.    “XR Patent
Termination Date”    7    1.57.    “XR Product”    7    1.58.    “XR Reference
Product”    7

2.

   RIGHTS GRANTED.    7    2.1.    IR Product Rights.    7       2.1.1.  
Exclusive Commercialization License    7       2.1.2.   Manufacturing License   
8       2.1.3.   Regulatory Licenses and Waivers    8       2.1.4.   Preparation
for Launch    8       2.1.5.   Covenant Not To Sue    8       2.1.6.   IR New
Indications    9    2.2.    XR Product Rights.    10       2.2.1.   Exclusive
Commercialization License    10       2.2.2.   Nonexclusive Commercialization
License    10       2.2.3.   Manufacturing License    10       2.2.4.  
Regulatory Licenses and Waivers    10       2.2.5.   Limitation on Licenses   
11       2.2.6.   Preparation for Launch    11       2.2.7.   Covenant Not To
Sue    11       2.2.8.   XR New Indications    12    2.3.    Sales Outside of
Licensed Territory.    12    2.4.    Retained Rights.    13

3.

   CONSIDERATION.    13    3.1.    Payments.      13       3.1.1.   IR Product
   13       3.1.2.   XR Product    14    3.2.    [**].    14    3.3.    [**].   
14    3.4.    Reports and Payments.    14    3.5.    Late Payments.    14   
3.6.    Taxes.    14    3.7.    Record Keeping by Teva; Audits.    15

 

ii



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

   3.8.    Record Keeping by Wyeth; Audits.    15 4.    REGULATORY MATTERS;
COMMERCIALIZATION.    17    4.1.    ANDA Approvals.    17       4.1.1.   IR
Product    17       4.1.2.   XR Product    17    4.2.    Regulatory Reporting;
Pharmacovigilance.    17       4.2.1.   IR Product    17       4.2.2.   XR
Product    18    4.3.    Regulatory Approvals.    18 5.    MANUFACTURING.    19
   5.1.    Manufacturing Responsibility.    19 6.    INTELLECTUAL PROPERTY.   
19    6.1.    Prosecution and Maintenance of Patent Rights.    19    6.2.   
Enforcement of Patent Rights.    19    6.3.    Patent Rights.    19    6.4.   
Trademarks.    20 7.    CONFIDENTIALITY.    20    7.1.    Nondisclosure and
Nonuse Obligations.    20    7.2.    Permitted Disclosures.    21    7.3.   
Return of Confidential Information.    21    7.4.    Disclosure of Agreement.   
21 8.    REPRESENTATIONS, WARRANTIES AND COVENANTS.    21    8.1.   
Representations and Warranties of Both Parties.    21    8.2.    Representations
and Warranties of Wyeth.    22    8.3.    Representation by Legal Counsel.    22
   8.4.    No Other Warranties.    22 9.    TERM AND TERMINATION.    23    9.1.
   Term.    23    9.2.    Termination.    23       9.2.1.   Material Breach   
23       9.2.2.   Bankruptcy    23    9.3.    Effects of Termination.    23   
9.4.    Effects of Bankruptcy.    24 10.    OTHER PATENT RIGHTS.    24 11.   
INDEMNIFICATION AND INSURANCE.    24    11.1.    Indemnification.    24      
11.1.1.   Responsibility    24       11.1.2.   Indemnification by Wyeth    24   
   11.1.3.   Indemnification by Teva    25    11.2.    Insurance.    25    11.3.
   Limitation of Liability.    25

 

iii



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

12.    GOVERNING LAW; DISPUTE RESOLUTION.    25    12.1.    Governing Law;
Jurisdiction.    25    12.2.    Dispute Resolution.    26    12.3.    Injunctive
Relief.    26       12.3.1.   Against Wyeth    26       12.3.2.   Against Teva
   26 13.    MISCELLANEOUS.    27    13.1.    [**].    27       13.1.1.   [**]
   27       13.1.2.   [**].    27       13.1.3.   [**]    27       13.1.4.  
Miscellaneous.    27    13.2.    Assignment.    27       13.2.1.   Assignment by
Teva    27       13.2.2.   Assignment by Wyeth    27       13.2.3.   Binding
Nature of Assignment    28    13.3.    No Waiver.    28    13.4.   
Severability.    28    13.5.    Relationship Between The Parties.    28    13.6.
   Correspondence and Notices.    28    13.7.    Entire Agreement; Amendments.
   30    13.8.    Headings; Defined Terms.    30    13.9.    Counterparts.    30
   13.10.    Further Actions.    30    13.11.    References to ANDAs and NDAs.
   30

 

iv



--------------------------------------------------------------------------------

LICENSE AGREEMENT

LICENSE AGREEMENT

(United States)

This License Agreement (this “Agreement”) is entered into as of January 13, 2006
(the “Effective Date”), by and among Wyeth, acting through its Wyeth
Pharmaceuticals Division, having a place of business at 500 Arcola Road,
Collegeville, Pennsylvania 19426 (“Wyeth Pharmaceuticals”), Wyeth
Pharmaceuticals Company, Inc., having a place of business at Road No. 3, KM.
142.1, Guayama, Puerto Rico 00784 (“WPCI”), Wyeth-Whitehall Pharmaceuticals
Inc., having a place of business at Road No. 3, KM. 142.1, Guayama, Puerto Rico
00784 (“Wyeth-Whitehall”) and Wyeth Pharmaceuticals Company, having a place of
business at Road No. 3, KM. 142.1, Guayama, Puerto Rico 00784 (“WPC”) on the one
hand, and Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”), having a place of
business at 5 Basel St. Petach Tikva 49131, Israel and Teva Pharmaceuticals USA,
Inc. (“Teva USA”), having a place of business at 1090 Horsham Road, North Wales,
PA 19454, on the other hand. Wyeth Pharmaceuticals, WPCI, Wyeth-Whitehall and
WPC may be referred to herein collectively as “Wyeth”. Teva Ltd. and Teva USA
may be referred to herein collectively as “Teva”. Wyeth and Teva may each be
referred to herein individually as a “Party” and collectively as the “Parties”.

WHEREAS, the Parties have agreed to amicably settle patent litigation currently
ongoing between them and on October 18, 2005 entered into a Binding Term Sheet
(the “Term Sheet”) in connection therewith; and

WHEREAS, in connection with such settlement, Wyeth is willing to grant, and Teva
is willing to receive, subject to the terms and conditions set forth in this
Agreement, a license to enable Teva to sell certain products in the Territory
(as defined below) to its distributors and other customers for ultimate sale to
consumers in the Territory; and

WHEREAS, the Term Sheet requires the Parties to negotiate and enter into a
number of definitive agreements, including this Agreement.

WHEREAS, the Parties attached a copy of this Agreement to the Settlement
Agreement (as defined hereinafter) for submission to the Court (as defined in
the Settlement Agreement)] on December 6, 2005.

WHEREAS, subsequent to the approval of this Agreement by the Court as provided
in the Settlement Agreement, the Parties have (i) as provided in Section 2.H of
the Settlement Agreement, as amended, agreed to a revised Section 13.1 of this
Agreement, and (ii) agreed to a revised Section 13.6 of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
stipulations set forth herein, and in the Settlement Agreement (as defined
hereinafter),the receipt and legal sufficiency of which are hereby mutually
acknowledged, Wyeth and Teva hereby agree as follows:

 

1. DEFINITIONS.

 

   As used in this Agreement, the following terms, whether used in the singular
or plural, shall have the following meanings:

 

  1.1. “AB Rated” shall mean “therapeutically equivalent” as evaluated by FDA,
applying the definition of “therapeutically equivalent” set forth in the Preface
to the current edition of the FDA publication “APPROVED DRUG PRODUCTS WITH
THERAPEUTIC EQUIVALENCE EVALUATIONS” (the “Orange Book”), as such requirements
may be amended in the future.



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  1.2. “Affiliate” shall mean with respect to any person or entity, any other
person or entity which controls, is controlled by or is under common control
with such person or entity. A person or entity shall be regarded as in control
of another entity if it owns or controls at least fifty percent (50%) of the
equity securities of the subject entity entitled to vote in the election of
directors (or, in the case of an entity that is not a corporation, for the
election of the corresponding managing authority), provided, however, that if
local law restricts foreign ownership, control shall be established by both
(i) having direct or indirect ownership of the maximum ownership percentage that
may, under such local law, be owned by foreign interests and (ii) having the
power to direct and control the management and policies of such foreign entity,
and provided further, however, that the term “Affiliate” shall not include
subsidiaries or other entities in which a Party or its Affiliates owns a
majority of the ordinary voting power necessary to elect a majority of the board
of directors or other governing board, but is restricted from electing such
majority by contract or otherwise, until such time as such restrictions are no
longer in effect.

 

  1.3. “ANDA” shall mean an Abbreviated New Drug Application as defined in the
U.S. Federal Food, Drug and Cosmetic Act, as amended, and all applicable
regulations promulgated thereunder.

 

  1.4. “Applicable Law” shall mean all applicable provisions of all statutes,
laws, rules, regulations, administrative codes, ordinances, decrees, orders,
decisions, guidance documents (including FDA guidance documents), injunctions,
awards judgments, and permits and licenses of or from governmental authorities
relating to the use or regulation of the subject item.

 

  1.5. “Audit Period” shall have the meaning set forth in Section 3.7.

 

  1.6. “Authorized Generic Product” shall mean, with respect to IR Reference
Product or XR Reference Product (in any dosage strength), as applicable, any
product marketed or sold by or under license, waiver or other actual or
effective authorization of, or supplied by or on behalf of, Wyeth or any of
Wyeth’s Affiliates or licensees, as IR Reference Product or XR Reference
Product, as applicable, as a generic in the Territory (other than by Teva or
Teva’s Affiliates pursuant to this Agreement) not under the Effexor® trademark.

 

  1.7. “Business Day” or “business day” shall mean any day other than a day
which is a Saturday, a Sunday or a day on which banks in New York City, New York
or Israel are authorized or obligated by law or executive order to not open or
remain closed.

 

2



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  1.8. “Compound” shall mean venlafaxine hydrochloride and any form thereof
including polymorphs and solvates, and other pharmaceutically acceptable salts
of venlafaxine and any form thereof including polymorphs and solvates.

 

  1.9. “Compound Patent Termination Date” shall mean the date on which there are
no more Valid Claims of U.S. Patent No. 4,535,186 that, but for the licenses
contained herein, would be infringed by the manufacture, use, sale, offer for
sale or importation of IR Product.

 

  1.10. “Confidential Information” shall mean any and all confidential
information regarding, related to, or associated with the Compound, any Product,
the IR Reference Product, the XR Reference Product, the Wyeth IP and/or this
Agreement (other than the terms and conditions hereof, which shall be subject to
Section 7.4) that (i) is disclosed by the Disclosing Party to the Receiving
Party or otherwise obtained by the Receiving Party from the Disclosing Party as
of and after the Signing Date or before the Signing Date in connection with the
Litigation or settlement thereof or (ii) was disclosed by or on behalf of the
Disclosing Party to the Receiving Party or the Receiving Party’s attorneys in
connection with the Litigation, whether or not covered by a protective order or
other similar order issued with respect thereto.

 

  1.11. “Cost of Goods Sold” shall mean, as applicable, (i) the costs incurred
by Teva in manufacturing IR Products sold by Teva or its Affiliates in the
Territory under this Agreement, provided, however, [**], or (ii) the costs
incurred by Teva in manufacturing XR Products sold by Teva or its Affiliates in
the Territory under this Agreement (including all applicable [**]). In
calculating costs incurred in manufacturing IR Products or XR Products only
those cost elements described in Exhibit 1.11 shall be included.

 

  1.12. “Disclosing Party” shall mean the Party who is disclosing its
Confidential Information to the Receiving Party.

 

  1.13. “FDA” shall mean the United States Food and Drug Administration or any
successor agency thereto.

 

  1.14. “[**]” shall have the meaning [**].

 

  1.15. “IR ANDA” shall mean ANDA No. 76-690 filed with the FDA by Teva, which
ANDA seeks approval to market the IR Product.

 

  1.16. “IR Entry Date” shall mean the earlier of (i) June 15, 2006, or
(ii) [**] in which [**] as compared to [**].

 

  1.17. “IR IP” shall mean (i) Patent Rights under U.S. Patent No. 4,535,186,
(ii) all other U.S. Patent Rights owned or controlled as of the Signing Date or
as of the Settlement Effective Date by Wyeth or any of its Affiliates that, but
for the licenses contained herein, would be infringed by, the manufacture, use,
sale, offer for sale or importation of any IR Product (including Compound to the
extent

 

3



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

     necessary to manufacture IR Product), and (iii) all U.S. Patent Rights,
claiming (directly or indirectly) priority to such U.S. patent and U.S. Patent
Rights identified in clause (i) and (ii) or any of the applications to which any
such U.S. patent or U.S. Patent Rights claim (directly or indirectly) priority,
that, but for the licenses contained herein, would be infringed by the
manufacture, use, sale, offer for sale or importation of any IR Product
(including Compound to the extent necessary to manufacture IR Product).

 

  1.18. “IR New Indication” shall have the meaning set forth in Section 2.1.5.

 

  1.19. “IR Product” shall mean the immediate release tablet, which tablet
contains venlafaxine hydrochloride as its sole active ingredient and is marketed
by Teva or any of its Affiliates as a generic product AB Rated to IR Reference
Product (in any dosage strength) in the Territory. For the sake of clarity, IR
Product shall not include any IR Reference Product.

 

  1.20. “IR Reference Product” shall mean the immediate release tablet
containing, as its sole active ingredient, venlafaxine hydrochloride equivalent
to either 25mg, 37.5mg, 50mg, 75mg or 100mg of venlafaxine (or other approved
dosage strengths) which tablet is marketed in the Territory by Wyeth or any of
its Affiliates or licensees as Effexor® under NDA No. 20-151.

 

  1.21. “Liability” shall have the meaning set forth in Section 11.1.2.

 

  1.22. “Litigation” shall mean that certain civil action for patent
infringement brought by Wyeth against Teva in the United States District Court
for the District of New Jersey which is referenced as Wyeth v. Teva, et al.
(Civil Action No. 03-CV-1293(WJM)) and is the subject of the Settlement
Agreement.

 

  1.23. “MDD” shall mean major depressive disorder.

 

  1.24. “Net Sales” shall mean the aggregate gross sales of the amounts invoiced
for the sale of XR Products and IR Products by Teva or any of its Affiliates in
arm’s length transactions with Third Parties (“Gross Sales”) for use in the
Territory, less reasonable estimates for the following: (i) cash discounts
(ii) adjustments on account of price adjustments, billing adjustments, or shelf
stock adjustments (iii) returns, shortages or rejected/damaged goods
(iv) chargebacks (v) rebates, promotional allowances, administrative fee
arrangements, and similar payments to all direct and indirect customers,
including wholesalers and other distributors, buying groups, health care
insurance carriers, pharmacy benefit management companies, health maintenance
organizations, Medicaid or Medicare or similar type programs. In the event that
Teva sells XR Product or IR Product as part of a bundle or group sale with other
products not covered by this Agreement, [**] such XR Product or IR Product [**].
Net Sales shall be determined using the accrual method of accounting determined
in a manner consistent with Teva’s practice for its other pharmaceutical
products. Sales of Product(s) by and between Teva and its Affiliates are not
sales to Third Parties and shall be

 

4



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

     excluded from Net Sales calculations for all purposes, it being understood
that the sale of a Product by Teva or any of its Affiliates to a Third Party
shall be utilized in calculating Net Sales under this Agreement.

 

  1.25. “[**]” shall mean the first day by when both of the following have
occurred: (i) [**], and (ii) Next Generation XR Product is [**].

 

  1.26. “[**]” shall mean [**], in each case, [**] from Wyeth [**].

 

  1.27. “[**]” shall have the meaning [**].

 

  1.28. “[**]” shall have the meaning [**].

 

  1.29. “Other Patent Rights” shall mean those Patent Rights [**] after the
Settlement Effective Date, [**].

 

  1.30. “Patent Rights” shall mean all patents and patent applications,
including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, and renewals, all patents granted thereon, and
all patents-of-addition, reissues, reexaminations, extensions and extended
exclusivities (including supplementary protection certificates and pediatric
extensions) or restorations by existing or future extension or restoration
mechanisms.

 

  1.31. “Patents In Suit” shall mean U.S. Patents 6,274,171 B1, 6,403,120 B1,
and 6,419,958 B2.

 

  1.32. “Product” shall mean the IR Product and/or the XR Product, as the
context requires.

 

  1.33. “Profits” shall mean, with respect to any Product sold by Teva or any of
Teva’s Affiliates, Net Sales of such Product less the Costs of Goods Sold for
such Product.

 

  1.34. “Receiving Party” shall mean the Party who is receiving Confidential
Information from the Disclosing Party.

 

  1.35. “[**]” shall mean gross sales of [**].

 

  1.36. “[**]” shall mean [**] in any way and [**] directly or indirectly, [**]
marketed as a generic product [**].

 

  1.37. “[**]” shall mean the date on which a [**] is [**], provided that [**],
then [**] hereunder.

 

  1.38. “[**]” shall mean [**] in any way [**] which [**] and is marketed as a
generic product [**].

 

5



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  1.39. “Settlement Agreement” shall mean that certain Settlement and Release
Agreement entered into by the Parties and dated November 2, 2005.

 

  1.40. “Settlement Effective Date” shall mean the date on which all of the
Settlement Conditions set forth in the Settlement Agreement have occurred such
that this Agreement and the settlement becomes effective as provided in the
Settlement Agreement.

 

  1.41. “Signing Date” shall mean October 18, 2005.

 

  1.42. “Territory” shall mean the United States and its territories and
possessions.

 

  1.43. “Teva DMF” shall mean the drug master file submitted by Teva to the FDA
on December 2, 2002 relating to the manufacture of venlafaxine hydrochloride and
identified as DMF No. 16281.

 

  1.44. “Teva Indemnitees” shall have the meaning set forth in Section 11.1.2.

 

  1.45. “Third Party” shall mean any person or entity other than Wyeth, Teva or
any of their respective Affiliates.

 

  1.46. [**]: [**] provided, however, that such [**]

 

  1.47. “Transaction Agreements” shall mean this Agreement and the Settlement
Agreement.

 

  1.48. “Valid Claim” shall mean either (a) a claim of an issued and unexpired
Patent Right which has not been revoked or held unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
which revocation or holding is unappealable or unappealed within the time
allowed for appeal, and which has not been disclaimed, denied or admitted to be
invalid or unenforceable through reissue or disclaimer or otherwise, or (b) a
claim of a pending application for a Patent Right which claim was filed in good
faith and has not been abandoned or finally disallowed without the possibility
of appeal or refiling of said application.

 

  1.49. “Wyeth Indemnitees” shall have the meaning set forth in Section 11.1.3.

 

  1.50. “Wyeth IP” shall mean the IR IP and the XR IP.

 

  1.51. “XR ANDA” shall mean ANDA No. 76-565 filed with the FDA by Teva, which
ANDA seeks approval to market the XR Product.

 

  1.52. “[**]” shall mean [**].

 

  1.53. “XR Entry Date” shall mean the earlier of (i) July 1, 2010, [**].

 

6



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  1.54. “XR IP” shall mean the IR IP, plus (i) U.S. Patent Nos. 5,916,923,
6,274,171, 6,403,120, 6,419,958, and 6,444,708, (ii) all other U.S. Patent
Rights owned or controlled as of the Signing Date or as of the Settlement
Effective Date by Wyeth or any of its Affiliates that, but for the licenses
contained herein, would be infringed by the manufacture, use, sale, offer for
sale or importation of any XR Product (including Compound to the extent
necessary to manufacture XR Product), and (iii) all U.S. Patent Rights, claiming
(directly or indirectly) priority to such U.S. patents and U.S. Patent Rights
identified in clause (i) and (ii) or any of the applications to which any such
U.S. patents or U.S. Patent Rights claim (directly or indirectly) priority,
that, but for the licenses contained herein, would be infringed by the
manufacture, use, sale, offer for sale or importation of any XR Product
(including Compound to the extent necessary to manufacture XR Product).

 

  1.55. “XR New Indication” shall have the meaning set forth in Section 2.2.7.

 

  1.56. “XR Patent Termination Date” shall mean the date on which [**] contained
in the [**] contained herein, [**].

 

  1.57. “XR Product” shall mean once-daily extended release capsule, which
capsule contains venlafaxine hydrochloride as its sole active ingredient and is
marketed by Teva or any of its Affiliates as a generic product AB Rated to XR
Reference Product (in any dosage strength) in the Territory. For the sake of
clarity, XR Product shall not include XR Reference Product.

 

  1.58. “XR Reference Product” shall mean the once-daily extended release
capsule containing, as its sole active ingredient, venlafaxine hydrochloride
equivalent to either 37.5mg, 75mg or 150mg of venlafaxine (or other approved
dosage strengths) which capsule is marketed in the Territory by Wyeth or any of
its Affiliates or licensees as Effexor® XR under NDA No. 20-699.

 

2. RIGHTS GRANTED.

 

  2.1. IR Product Rights.

 

  2.1.1. Exclusive Commercialization License. Effective as of the IR Entry Date,
Wyeth hereby grants to Teva and its Affiliates an exclusive, non-transferable
(except to the extent permitted in Section 13.2) license, without the right to
grant sublicenses, under the IR IP, to use, offer for sale, sell, import and
have imported IR Products, solely for sale to their distributors and customers
in the Territory for ultimate resale by such distributors and customers to
consumers for use in the Territory. From the Signing Date until the Compound
Patent Termination Date, neither Wyeth nor any of its Affiliates will market,
sell, supply, distribute or manufacture any Authorized Generic Product of IR
Reference Product (in any dosage strength), or license, grant a waiver or
otherwise authorize or cause or allow any Third Party to do the same, for sale
in the Territory. The license granted under this Section 2.1.1 shall remain in
effect until such time as there are no more Valid Claims contained in the IR IP.

 

7



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  2.1.2. Manufacturing License. Effective as of the IR Entry Date, Wyeth hereby
grants to Teva and its Affiliates a non-transferable (except to the extent
permitted in Section 13.2) license, without the right to grant sublicenses,
under all IR IP and those foreign counterparts to the IR IP in the territories
next specified, to manufacture and have manufactured IR Products (including
Compound to the extent necessary to manufacture IR Products) in the United
States, [**] the license set forth in this sentence [**], but if outside the
Territory, only for the importation of such IR Products and Compound (solely for
the purposes of manufacturing IR Products) into the Territory and the other
activities in the Territory permitted by the license granted in Section 2.1.1.
The license granted under this Section 2.1.2 shall remain in effect until such
time as there are no more Valid Claims contained in the IR IP.

 

  2.1.3. Regulatory Licenses and Waivers. Wyeth hereby grants to Teva a
non-transferable (except to the extent permitted in Section 13.2) license or
waiver (as applicable), without the right to grant sublicenses, under any
regulatory exclusivities that Wyeth or any of its Affiliates has for the IR
Products in the Territory, but only to the extent required for Teva and its
Affiliates to exercise in full the licenses contained in Sections 2.1.1 and
2.1.2 and the covenant not to sue contained in Section 2.1.5 (as may be expanded
under Section 2.1.6). Such license or waiver will be exclusive for the same
period of time as the corresponding license, and shall remain in effect until
such time as there are no more Valid Claims subject to the licenses contained in
Sections 2.1.1 or 2.1.2 or the covenant not to sue contained in Section 2.1.5
(as may be expanded under Section 2.1.6).

 

  2.1.4. Preparation for Launch. The licenses contained in Sections 2.1.1 to
2.1.3 (other than any license to sell or distribute the IR Products) may be
exercised [**] to enable Teva and its Affiliates to undertake reasonably
necessary preparations to sell IR Product for use in the Territory as of the IR
Entry Date (but not before), provided, however, that solely with respect to
manufacturing and shipping to Teva or its Affiliates or Third Party warehouses
under Teva’s or Teva’s Affiliates’ control launch amounts of IR Product, the
licenses contained in Sections 2.1.1 to 2.1.3 may be exercised [**]. Wyeth will
notify Teva as soon as practicable of the expected and actual occurrence of the
IR Entry Date. Teva shall not sell or distribute IR Product before the IR Entry
Date.

 

  2.1.5. Covenant Not To Sue. From such time as Teva and its Affiliates may
exercise the licenses contained in Sections 2.1.1 to 2.1.4 with respect to the
IR Products (including Compound for the purposes of manufacturing IR Products),
Wyeth hereby covenants that Wyeth and its Affiliates will not sue, or cause or
support any licensee or other Third Party to sue, any

 

8



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

     of Teva or its Affiliates, their manufacturers and importers, or their
distributors and customers or their consumers, claiming that the manufacture,
use, sale, offer for sale or importation of IR Products (including Compound for
the purposes of manufacturing IR Products), within the scope of permitted
activities covered by such licenses, infringes any Patent Rights which

 

  (i) are not included in the IR IP but are owned [**] as of the Signing Date or
thereafter by Wyeth or any of its Affiliates, and

 

  (ii) cover (a) the compositions or formulations of IR Reference Product or IR
Product or Compound for the purposes of manufacturing IR Product, or any of
their use (including product-by-process claims), or (b) manufacture of IR
Product or Compound by or on behalf of Teva or any of its Affiliates using
manufacturing processes that (x) are identified or described in the IR ANDA or
the Teva DMF as they exist on the Signing Date, or are materially the same
thereto, and (y) were conceived prior to the Settlement Effective Date,

 

     provided, however, that this covenant not to sue shall not extend to any
Valid Claim claiming any (A) manufacturing process used or useful for IR
Reference Product, IR Product or Compound for the purposes of manufacturing IR
Products, other than those expressly identified in clause (ii)(b) above, or
(B) subject to Section 2.1.6, IR New Indication. The foregoing covenant not to
sue shall remain in effect until such time as there are no more Valid Claims
contained in Patent Rights subject to such covenant not to sue. For sake of
clarity, the foregoing covenant not to sue shall be in addition to and shall not
limit any of the licenses provided for in Sections 2.1.1 to 2.1.4. Wyeth will
impose the foregoing covenant not to sue on any Third Party to which Wyeth or
any of its Affiliates may assign, license or otherwise transfer any Patent
Rights subject to the foregoing covenant not to sue.

 

  2.1.6. IR New Indications. Wyeth shall notify Teva reasonably in advance of
listing any Patent Rights on the Orange Book for IR Reference Product. If Wyeth
or any of its Affiliates has or obtains any rights to Patent Rights claiming any
additional, new or supplemental indication (other than MDD or an equivalent of
MDD) for IR Reference Product not already approved as of the Signing Date (an
“IR New Indication”), and any such Patent Rights are listed in the Orange Book
for IR Reference Product, Wyeth hereby extends the covenant not to sue provided
in Section 2.1.5 to such Patent Rights [**]

 

9



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  2.2. XR Product Rights.

 

  2.2.1. Exclusive Commercialization License. Effective as of the XR Entry Date,
subject to Section 2.2.5 below, Wyeth hereby grants to Teva and its Affiliates
an exclusive non-transferable (except to the extent permitted in Section 13.2)
license, without the right to grant sublicenses, under the XR IP, to use, offer
for sale, sell, import and have imported XR Products, solely for sale to their
distributors and customers in the Territory for ultimate resale by such
distributors and customers to consumers for use in the Territory. Such exclusive
license will expire [**] after the XR Entry Date. From the Signing Date until
the foregoing exclusive license expires, neither Wyeth nor any of its Affiliates
will market, sell, distribute or manufacture any Authorized Generic Product of
XR Reference Product (in any dosage strength), or license, grant a waiver or
otherwise authorize or cause or allow any Third Party to do the same, for sale
in the Territory.

 

  2.2.2. Nonexclusive Commercialization License. Effective immediately upon
expiration of the exclusive license granted under Section 2.2.1, subject to
Section 2.2.5 below, Wyeth hereby grants to Teva and its Affiliates a
non-exclusive non-transferable (except to the extent permitted in Section 13.2)
license, without the right to grant sublicenses, under the XR IP, to use, offer
for sale, sell, import and have imported XR Products, solely for sale to their
distributors and customers in the Territory for ultimate resale by such
distributors and customers to consumers for use in the Territory. The license
granted under this Section 2.2.2 shall remain in effect until such time as there
are no more Valid Claims contained in the XR IP.

 

  2.2.3. Manufacturing License. Effective as of the XR Entry Date, Wyeth hereby
grants to Teva and its Affiliates a non-transferable (except to the extent
permitted in Section 13.2) license, without the right to grant sublicenses,
under the XR IP and those foreign counterparts to the XR IP in the territories
next specified, to manufacture and have manufactured XR Products (including
Compound to the extent necessary to manufacture XR Products) in the United
States, [**] the license set forth in this sentence [**], but if outside the
Territory, only for the importation of such XR Products and Compound (for the
purposes of manufacturing XR Products) into the Territory and the other
activities in the Territory permitted by the licenses granted in Section 2.2.1
and 2.2.2. Such license shall be exclusive for the [**] after the XR Entry Date
and thereafter shall be nonexclusive. The license granted under this
Section 2.2.3 shall remain in effect until such time as there are no more Valid
Claims contained in the XR IP.

 

  2.2.4. Regulatory Licenses and Waivers. Wyeth hereby grants to Teva a
non-transferable (except to the extent permitted in Section 13.2) license or
waiver (as applicable), without the right to grant sublicenses, under any
regulatory exclusivities that Wyeth or any of its Affiliates has for the XR

 

10



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

     Products in the Territory, but only to the extent required for Teva and its
Affiliates to exercise in full the licenses contained in Sections 2.2.1 to 2.2.3
and the covenant not to sue contained in Section 2.2.7 (as may be expanded under
Section 2.2.8). Such license or waiver will be exclusive and non-exclusive for
the same period of time as the corresponding license, and shall remain in effect
until such time as there are no more Valid Claims subject to the licenses
contained in Sections 2.2.1, 2.2.2 or 2.2.3 or the covenant not to sue contained
in Section 2.2.7.

 

  2.2.5. Limitation on Licenses. If the XR Entry Date [**] the licenses granted
under this Section 2.2 shall [**] that is in the [**], provided that [**].

 

  2.2.6. Preparation for Launch. The licenses contained in Sections 2.2.1 to
2.2.5 (other than any license to sell or distribute the XR Products) may be
exercised [**] to enable Teva and its Affiliates to undertake reasonably
necessary preparations to sell XR Product for use in the Territory as of the XR
Entry Date (but not before), provided, however, that with respect to
manufacturing and shipping to Teva or its Affiliates or Third Party warehouses
under Teva’s control launch amounts of product, the licenses contained in
Sections 2.2.1 to 2.2.5 may be exercised for [**]. Wyeth will notify Teva as
soon as practicable of the expected and actual occurrence of the XR Entry Date.
Teva shall not sell or distribute XR Product before the XR Entry Date.

 

  2.2.7. Covenant Not To Sue. From such time as Teva and its Affiliates may
exercise the licenses contained in Sections 2.2.1 to 2.2.6 with respect to the
XR Products (including Compound for the purposes of manufacturing XR Products),
Wyeth hereby covenants that Wyeth and its Affiliates will not sue, or cause or
support any licensee or other Third Party to sue, any of Teva or its Affiliates,
their manufacturers and importers, or their distributors and customers or their
consumers, claiming that the manufacture, use, sale, offer for sale or
importation of XR Products (including Compound for the purposes of manufacturing
XR Products), within the scope of permitted activities covered by such licenses,
infringes any Patent Rights which

 

  (i) are not included in the XR IP but are owned [**] as of the Signing Date or
thereafter by Wyeth or any of its Affiliates, and

 

  (ii) cover (a) the compositions or formulations of XR Reference Product or XR
Product or Compound for the purposes of manufacturing XR Product, or any of
their use (including product-by-process claims), or (b) manufacture of XR
Product or Compound by or on behalf of Teva or any of its Affiliates using
manufacturing processes that (x) are identified or described in the XR ANDA or
the Teva DMF as they exist on the Signing Date, or are materially the same
thereto, and (y) were conceived prior to the Settlement Effective Date,

 

11



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

     provided, however, that this covenant not to sue shall not extend to any
Valid Claim claiming any (A) manufacturing process used or useful for XR
Reference Product, XR Product or Compound for the purposes of manufacturing XR
Products, other than those expressly identified in clause (ii)(b) above, or
(B) subject to Section 2.2.8, XR New Indication. The foregoing covenant not to
sue shall remain in effect until such time as there are no more Valid Claims
contained in Patent Rights subject to such covenant not to sue. For sake of
clarity, the foregoing covenant not to sue shall be in addition to and shall not
limit any of the licenses provided for in Sections 2.2.1 to 2.2.6. Wyeth will
impose the foregoing covenant not to sue on any Third Party to which Wyeth or
any of its Affiliates may assign, license or otherwise transfer any Patent
Rights subject to the foregoing covenant not to sue.

 

  2.2.8. XR New Indications. Wyeth shall notify Teva reasonably in advance of
listing any Patent Rights on the Orange Book for XR Reference Product. If Wyeth
or any of its Affiliates has or obtains rights to any Patent Rights claiming any
additional, new or supplemental indication (other than MDD or an equivalent to
MDD) for XR Reference Product not already approved as of the Signing Date (an
“XR New Indication”), and any such Patent Rights are listed in the Orange Book
for XR Reference Product, Wyeth hereby extends the covenant not to sue provided
in Section 2.2.7 to such Patent Rights [**] with respect to such Patent Rights,
[**] XR Product [**] the XR Product [**] to such Patent Rights; provided,
however, that, [**] such Patent Rights, [**] with respect to such Patent Rights
[**]

 

  2.3. Sales Outside of Licensed Territory. Teva acknowledges and agrees that
the licenses granted to it in Sections 2.1 and 2.2 above each only provide Teva
with the right to sell or distribute the IR Products or the XR Products, as
applicable, sold under Teva’s applicable ANDAs for use in the Territory.
Accordingly, before the Compound Patent Termination Date or XR Patent
Termination Date with respect to the IR Products or the XR Products sold under
Teva’s applicable ANDAs, respectively, Teva agrees to and to cause its
Affiliates to:

 

  (i) use all commercially reasonable efforts to impose upon its distributors
and customers within the Territory for such IR Product or XR Product, as
applicable, contractual obligations not to seek or accommodate consumers outside
the Territory for such IR Product or XR Product, as applicable;

 

  (ii) restrict its marketing, promotion, advertisement, sale and distribution
of such IR Product or XR Product, as applicable, solely within the Territory;

 

12



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  (iii) not intentionally sell, market, promote, advertise, or distribute such
IR Product or XR Product, as applicable, for use outside the Territory, and Teva
shall use all commercially reasonable efforts to impose upon its distributors
and customers a contractual obligation to observe the same;

 

  (iv) not knowingly, directly or indirectly, sell such IR Product or XR
Product, as applicable, to any Third Party for use in the Territory for resale
outside the Territory; and exercise its reasonable commercial efforts to ensure
its distributors and customers do not ship, sell or otherwise distribute such IR
Product or XR Product, as applicable, for ultimate use by patients outside the
Territory; and

 

  (v) not sell such IR Product or XR Product, as applicable, via the Internet
outside the Territory, or sell such IR Product or XR Product, as applicable, via
mail order outside of the Territory, and Teva shall use all commercially
reasonable efforts to impose, as an essential condition of doing business, upon
its distributors and customers a contractual obligation to observe same.

 

     [**] to the IR Reference Product or the XR Reference Product [**] such IR
Product or XR Product, as applicable, [**].

 

  2.4. Retained Rights. Other than the licenses and rights expressly set forth
above, this Agreement will provide either Party no other right, title or
interest, either express or implied, by estoppel or otherwise, in or to any of
the other Party’s intellectual property rights, including any patent right,
trademark, copyright, trade secret or know-how. Without limiting the foregoing,
Teva hereby acknowledges and agrees that, except as expressly set forth in this
Agreement (including Article 2 and Section 13.2), it may not sublicense,
subcontract or delegate to any Third Party all or part of the rights and
obligations of Teva under this Agreement.

 

3. CONSIDERATION.

 

  3.1. Payments.

 

  3.1.1. IR Product. In consideration of Wyeth entering into this Agreement,
Teva shall pay to Wyeth [**] percent ([**]%) of all Profits obtained by Teva or
its Affiliates from the sale of IR Products for use in the Territory. In
addition to [**] the Settlement Agreement [**]. The consideration to be paid by
Teva under this Section 3.1.1 will be payable for all IR Product sold prior to
the Compound Patent Termination Date, but not thereafter. Notwithstanding the
foregoing, during such period that [**] in the Territory, [**] under this
Section 3.1.1 [**].

 

13



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  3.1.2. XR Product. In consideration of Wyeth entering into this Agreement,
Teva will pay to Wyeth consideration at the rates set forth below on all Profits
obtained by Teva or its Affiliates from the sale of XR Products for use in the
Territory, for all XR Product sold prior to (but not after) the XR Patent
Termination Date:

 

  [**]    [**]   [**]    [**]   [**]    [**]%   [**]    [**]%       [**].   

 

  3.2. [**]. In the event that [**] Wyeth or any of its Affiliates (but not
owned by Wyeth or any of its Affiliates) because such Patent Rights [**] prior
to the time that Wyeth [**] provided in this Agreement). [**] under any such
covenant [**]. In the event that [**] in connection therewith [**] under this
Agreement with respect to [**] in this Agreement [**] subject to [**] subject to
the foregoing covenants [**].

 

  3.3. [**]. [**] any agreement with a Third Party that [**].

 

  3.4. Reports and Payments. For sales of IR Product by Teva or its Affiliates,
within [**] days after the end of each calendar quarter, and for sales of XR
Product by Teva and its Affiliates, within [**] after the end of each calendar
month, Teva will provide Wyeth with a written report of all sales of IR Products
and XR Products, as applicable, for use in the Territory made by Teva or its
Affiliates during such calendar quarter or calendar month, as applicable, and
all Gross Sales, Net Sales and Profits obtained as a result of such sales.
Payment of all amounts due to Wyeth shall be made by wire transfer
simultaneously with the submission of each such report. The payments to be made
by Teva to Wyeth pursuant to this Agreement shall be made in United States
dollars.

 

  3.5. Late Payments. Any payment due to Wyeth from Teva that is not paid on or
before the date such payment is due under this Agreement shall bear interest at
a rate of twelve percent (12%) per annum.

 

  3.6. Taxes. Teva and Wyeth shall be responsible for and shall pay all taxes
payable on any income to Teva and Wyeth, respectively, arising from any payments
by Teva. Each of Teva and Wyeth shall bear sole responsibility for payment of
compensation to their respective personnel, employees or subcontractors and for
all employment taxes and withholding with respect to such compensation pursuant
to Applicable Law. Teva shall have the right to withhold income taxes in the
event that the revenue authorities in the applicable country require the
withholding of such taxes on amounts paid hereunder to Wyeth. Any such tax paid
or required to be withheld by Teva on account of any payments payable to Wyeth
under this Agreement shall be deducted from the amount of payments due Wyeth.
Teva shall secure and promptly send to Wyeth, as applicable, proof of

 

14



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

     such taxes withheld and paid by Teva for the benefit of Wyeth. Each Party
agrees to cooperate with the other Parties in claiming exemptions from such
taxes under any statute or regulation from time to time in effect.

 

  3.7. Record Keeping by Teva; Audits. Teva shall keep and shall cause each of
its Affiliates to keep accurate books and accounts of record in connection with
the sale of the IR Products and XR Products in sufficient detail to permit
accurate determination of all figures necessary for verification of payments
required to be paid hereunder (other than Costs of Goods Sold for IR Product
(but Costs of Goods Sold for XR Product, and Third Party Royalties included in
Cost of Goods Sold for either the IR Product or the XR Product, are auditable
hereunder)). All such records shall be maintained for a period of at least [**]
(“Wyeth Audit Period”) after the end of the year in which they were generated.
Upon reasonable prior notice, for the sole purpose of determining whether Teva
is in compliance with the payment provisions of this Agreement, Wyeth shall have
the right to have an independent public accounting firm, reasonably acceptable
to Teva and not paid in whole or in part by a contingent fee arrangement, access
the books and records of Teva and each of its Affiliates as may be reasonably
necessary to verify the accuracy of the reports and payments paid hereunder
during regular business hours at Teva’s offices and in such a manner as not to
interfere unreasonably with Teva’s normal business activities. In no event shall
such audits be conducted hereunder more frequently than once every [**]. Prior
to commencing any such inspection and audit, any such independent auditor shall
have entered into a reasonable and customary agreement with Teva which prohibits
the disclosure of any information relating to Teva to any party, including
Wyeth, except that such auditor may issue a report to Wyeth, which report shall
also be provided to Teva, the sole purpose of which shall be to report to Wyeth
whether Teva is in compliance with the payment provisions of this Agreement,
including a summary of and sufficient detail regarding the scope, quality, and
methodology of such compliance or lack thereof. If such independent accountant
concludes that additional payments were owed to Wyeth during such period
hereunder, Teva shall pay the additional consideration plus all interest
payments due thereon within thirty (30) days after the date Wyeth delivers to
Teva such accountant’s written report so concluding. If such independent
accountant concludes that Teva overpaid Wyeth hereunder with respect to such
period, Wyeth shall reimburse the overpaid amounts within thirty (30) days after
such date. Costs for the audit will be paid by Wyeth unless there is a
discrepancy in the amount paid of greater than seven and one-half percent
(7.5%) in which case Teva shall reimburse Wyeth for the costs of the audit. In
the event that Wyeth does not request to exercise its audit right during the
Wyeth Audit Period all of Teva’s reports and payments for which the Wyeth Audit
Period has expired will be deemed final and binding. Wyeth shall treat all
information received from Teva and/or the independent auditor under Sections 3.3
and 3.4 and this Section 3.7 as Confidential Information of Teva pursuant to
Article 7.

 

  3.8. Record Keeping by Wyeth; Audits. In the event that Teva is required to
pay to Wyeth [**] as a result of Section 3.2 hereof, Teva, Wyeth shall keep and
shall

 

15



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

       cause each of its Affiliates to keep accurate books and accounts of
record in connection with [**] that Teva is required to reimburse Wyeth for
pursuant to Section 3.2 in sufficient detail to permit accurate determination of
all figures necessary for verification of [**] required to be paid by Teva under
Section 3.2. All such records shall be maintained for a period of at least [**]
(“Teva Audit Period”) after the end of the year in which they were generated.
Upon reasonable prior notice, for the sole purpose of determining whether Wyeth
is correctly invoicing Teva for such [**] in compliance with the requirements of
this Agreement, Teva shall have the right to have an independent public
accounting firm, reasonably acceptable to Wyeth and not paid in whole or in part
by a contingent fee arrangement, access the books and records of Wyeth and each
of its Affiliates as may be reasonably necessary to verify the accuracy of the
invoices submitted by Wyeth under Section 3.2 during regular business hours at
Wyeth’s offices and in such a manner as not to interfere unreasonably with
Wyeth’s normal business activities. In no event shall such audits be conducted
hereunder more frequently than once every [**]. Prior to commencing any such
inspection and audit, any such independent auditor shall have entered into a
reasonable and customary agreement with Wyeth which prohibits the disclosure of
any information relating to Wyeth to any party, including Teva, except that such
auditor may issue a report to Teva, which report shall also be provided to
Wyeth, the sole purpose of which shall be to report to Teva whether Wyeth is
appropriately invoicing Teva for such [**]. If such independent accountant
concludes that the amounts invoiced by Wyeth were in excess of the amounts
properly due during such period hereunder and Teva paid such excess amounts,
Wyeth, within thirty (30) days after the date Teva delivers to Wyeth such
accountant’s written report so concluding shall provide a refund to Teva in the
amount of such excess payments, unless such errors in invoicing were due to
errors in Teva’s reporting of Net Sales and Profits to Wyeth, whereupon Wyeth
will issue a credit to Teva for such amount. If such independent accountant
concludes that the amounts invoiced by Wyeth were less than the amounts properly
due during such period, whether because of an error by Wyeth or an error by Teva
in reporting Net Sales and Profits to Wyeth, any amount underpaid by Teva as a
result thereof with respect to such period, shall be paid by Teva within thirty
(30) days after Teva receives such accountant’s report. Costs for the audit will
be paid by Teva unless there is a discrepancy (other than as a result of errors
in Teva’s reports of Net Sales and Profits) in the amount paid of greater than
seven and one-half percent (7.5%) in which case Wyeth shall reimburse Teva for
the costs of the audit. In the event that Teva does not request to exercise its
audit right during the Teva Audit Period all of Wyeth’s invoices for which the
Teva Audit Period has expired will be deemed final and binding. Teva shall treat
all information received from Wyeth and/or the independent auditor under
Section 3.2 and this Section 3.8 as Confidential Information of Wyeth pursuant
to Article 7. This Section shall apply, with reasonable modifications to this
Section, to permit verification of the rates and payments under Third Party
Authorized Generic Products agreements referred to in Section 3.1.2.

 

16



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

4. REGULATORY MATTERS; COMMERCIALIZATION.

 

  4.1. ANDA Approvals.

 

  4.1.1. IR Product. Teva may advise the FDA in connection with the IR ANDA (as
the same may be converted from a Paragraph III ANDA to a Paragraph IV ANDA as
provided in Section 2.E. of the Settlement Agreement) filed by it for the IR
Product that the IR ANDA is approvable as a result of the license granted by
Wyeth to Teva under Section 2.1, provided, however, that in the event that [**]
the IR ANDA [**]. As Teva may reasonably request, Wyeth shall submit appropriate
and reasonable documentation to the FDA evidencing the licenses, covenants not
to sue and waivers granted to it under this Agreement and the Settlement
Agreement for the IR Product. Without limiting the generality of the foregoing,
no later than the earlier of (i) June 15, 2006 [**] Wyeth and Teva each shall
send a letter to the FDA advising the FDA that Wyeth has granted a license to
Teva for the IR Product and, as such, that the FDA may make approval of ANDA
No. 76-690 effective on or after the IR Entry Date, assuming such ANDA is
otherwise approvable, in order to authorize Teva to market and distribute IR
Product in the Territory on and after the IR Entry Date.

 

  4.1.2. XR Product. Teva may advise the FDA in connection with the XR ANDA
filed by it for the XR Product that the XR ANDA is approvable as a result of the
license granted by Wyeth to Teva under Section 2.2, provided, however, that in
the event that [**] the XR ANDA [**]. As Teva may reasonably request, Wyeth
shall submit appropriate and reasonable documentation to the FDA evidencing the
licenses and waivers granted to it under this Agreement for the XR Product.
Without limiting the generality of the foregoing, no later than the earlier of
(i) June 1, 2010 [**], Wyeth and Teva each shall send a letter to the FDA
advising the FDA that Wyeth has granted a license to Teva for the XR Product
and, as such, that the FDA may make approval of ANDA No. 76-565 effective on or
after the XR Entry Date, assuming such ANDA is otherwise approvable, in order to
authorize Teva to market and distribute XR Product in the Territory on and after
the XR Entry Date.

 

  4.2. Regulatory Reporting; Pharmacovigilance.

 

  4.2.1. IR Product. Wyeth shall be solely responsible for all pharmacovigilance
activities for the IR Reference Product and all Authorized Generic Products
regarding IR Reference Product, including: AE/ADR reporting including literature
review and associated reporting; AE/ADR follow-up reporting; preparation and
submission of all safety reports to the regulatory authorities as required by
local laws and/or regulations in the Territory; maintaining the local safety
database; all interactions with health authorities regarding safety; periodic
submissions; labeling modifications; safety monitoring and detection; and safety
measures (e.g,

 

17



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

       Dear Doctor Letters, restriction on distribution). Teva shall be solely
responsible for all pharmacovigilance activities for the IR Product, including:
AE/ADR reporting including literature review and associated reporting; AE/ADR
follow-up reporting; preparation and submission of all safety reports to the
regulatory authorities as required by local laws and/or regulations in the
Territory; maintaining the local safety database; all interactions with health
authorities regarding safety; periodic submissions; labeling modifications;
safety monitoring and detection; and safety measures (e.g, Dear Doctor Letters,
restriction on distribution).

 

  4.2.2. XR Product. Wyeth shall be solely responsible for all pharmacovigilance
activities for the XR Reference Product and all Authorized Generic Products
regarding XR Reference Product, including: AE/ADR reporting including literature
review and associated reporting; AE/ADR follow-up reporting; preparation and
submission of all safety reports to the regulatory authorities as required by
local laws and/or regulations in the Territory; maintaining the local safety
database; all interactions with health authorities regarding safety; periodic
submissions; labeling modifications; safety monitoring and detection; and safety
measures (e.g, Dear Doctor Letters, restriction on distribution). Teva shall be
solely responsible for all pharmacovigilance activities for the XR Product,
including: AE/ADR reporting including literature review and associated
reporting; AE/ADR follow-up reporting; preparation and submission of all safety
reports to the regulatory authorities as required by local laws and/or
regulations in the Territory; maintaining the local safety database; all
interactions with health authorities regarding safety; periodic submissions;
labeling modifications; safety monitoring and detection; and safety measures
(e.g, Dear Doctor Letters, restriction on distribution).

 

  4.3. Regulatory Approvals. Teva shall designate NDC numbers for each
presentation of IR Product and XR Product which bear Teva’s or an Affiliate of
Teva’s labeler code and a product code which is not confusingly similar to any
of the product codes utilized by Wyeth or any of its Affiliates as of the
Signing Date for any IR Reference Product or any XR Reference Product (that is,
as the product code portion of the NDC number utilized for the IR Reference
Product contains either “0701”, “0703”, “0704”, “0705” or “0781” and the product
code portion of the NDC numbers utilized for the XR Reference Product contains
either “0833”, “0836” or “0837”, neither Teva nor any of its Affiliates shall
include any of string of numbers which is identical or confusingly similar to
any of the foregoing as the product code portion of the NDC numbers utilized for
the IR Product or the XR Product). Wyeth shall have no obligation to obtain,
maintain or assist Teva in obtaining or maintaining any (except to the extent
expressly provided in Section 4.1) regulatory and governmental permits, licenses
and approvals for any IR Product or any XR Product.

 

18



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

5. MANUFACTURING.

 

  5.1. Manufacturing Responsibility. Teva shall be solely responsible for
manufacturing IR Product and XR Product in order to supply its demand therefor
in the Territory in connection with its exercise of the rights and licenses
granted to it hereunder.

 

6. INTELLECTUAL PROPERTY.

 

  6.1. Prosecution and Maintenance of Patent Rights. Wyeth shall have the right,
but not the obligation, to file, prosecute and maintain in the Territory, the
Wyeth IP owned in whole or in part by Wyeth and licensed to Teva under this
Agreement. Wyeth shall use its commercially reasonable efforts to conduct such
prosecution and maintenance efforts.

 

  6.2. Enforcement of Patent Rights. From the Signing Date until the end of the
period during which Teva and its Affiliates have an exclusive license under
Sections 2.1.1 or 2.2.1, as applicable, Wyeth and Teva will each promptly notify
the other Party of any actual or potential infringement of IR IP or XR IP, as
applicable, of which it becomes aware arising from any Third Party making,
having made, using, selling, offering for sale or importing or having imported
(including any infringement arising from any ANDA filing) any generic equivalent
to IR Reference Product or XR Reference Product, respectively. Any such notice
shall include the then reasonably available evidence to support an allegation of
infringement by such Third Party. [**].

 

  6.3. Patent Rights. Teva admits that the Patents In Suit and U.S. Patent
No. 4,535,186 (including any extension thereof) are valid and enforceable. Teva
agrees not to and to cause each of its Affiliates not to oppose or challenge the
validity or enforceability of, or assert any other claim or defense in patent
litigation concerning, the Patents In Suit, or aid or assist any Third Party in
challenging, opposing or causing to be challenged, directly or indirectly, the
validity or enforceability of, or asserting any other claim or defense against
the enforcement of, any of the Patents In Suit in any court or tribunal or in
the United States Patent and Trademark Office, and waives any and all invalidity
and unenforceability defenses in any future litigation, arbitration or other
proceeding with respect to the Patents In Suit. As to the patents included
within the IR IP or the XR IP (other than the Patents In Suit), Teva waives any
and all invalidity and unenforceability defenses in any future litigation,
arbitration or other proceeding. Teva further agrees not to and to cause each of
its Affiliates not to oppose or challenge the validity, enforceability or
infringement of, or aid or assist any Third Party in challenging, opposing or
causing to be challenged, directly or indirectly, the validity, enforceability
or infringement of any patent or patent application included within the IR IP or
any patent or patent application included within the XR IP (other than the
Patents In Suit) in any court or tribunal or in the United States Patent and
Trademark Office. The two preceding sentences of this Section 6.3 shall not
apply to the extent that any such actions by Teva or any of its

 

19



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

       Affiliates concern the making, using, selling, offering for sale or
importation of any product which is neither an IR Product nor an XR Product.
[**] the IR Product and XR Product, [**] under this Agreement and the Settlement
Agreement [**] the IR Products or XR Products [**] as permitted under this
Agreement. [**]. Nothing in this Agreement will be construed as an admission of
infringement by Teva, or an admission of non-infringement by Wyeth, of any
Patents In Suit.

 

  6.4. Trademarks. Teva will not use, any of Wyeth’s trademarks, trade names or
trade dress or any trademarks, trade names or trade dress which are confusingly
similar to any of Wyeth’s trademarks, trade names or trade dress, in connection
with its sale, distribution or promotion of any IR Product or XR Product. For
the sake of clarity and without limiting the foregoing, any IR Product tablet
shall be of a different shape than is any tablet of the IR Reference Product as
of the Signing Date, and such IR Product tablets and any XR Product capsules and
the packaging therefor shall not bear any markings, trademarks, trade names or
other trade dress that are confusingly similar to that used by Wyeth or any of
its Affiliates for the IR Reference Product or the XR Reference Product.

 

7. CONFIDENTIALITY.

 

  7.1. Nondisclosure and Nonuse Obligations. Each of Teva and Wyeth shall use
Confidential Information of the Disclosing Party only in accordance with and as
expressly permitted by this Agreement and shall not disclose to any Third Party
any Confidential Information of the Disclosing Party, in each case without the
prior written consent of the Disclosing Party, which consent may be provided or
withheld in the Disclosing Party’s sole discretion. The foregoing obligations
shall survive the expiration or earlier termination of this Agreement for a
period of [**]. The foregoing non-disclosure and non-use obligations shall not
apply to specific Confidential Information of a Disclosing Party that the
Receiving Party can demonstrate

 

  (i) is known by the Receiving Party at the time of its receipt other than
through a prior disclosure by the Disclosing Party, as documented by business
records;

 

  (ii) is at the time of disclosure or thereafter becomes published or otherwise
part of the public domain without breach of this Agreement by the Receiving
Party;

 

  (iii) is subsequently disclosed to the Receiving Party by a Third Party who
has the right to make such disclosure not in confidence;

 

  (iv) is developed by the Receiving Party independently of access to or use of
any Confidential Information received from the Disclosing Party and such
independent development can be documented by the Receiving Party; or

 

20



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  (v) is required by law, regulation, rule, act or order of any governmental
authority or agency to be disclosed by the Receiving Party to a Third Party,
provided that to the extent practicable notice is promptly delivered to the
Disclosing Party and the Receiving Party agrees to reasonably assist the
Disclosing Party in order to provide an opportunity to seek a protective order
or other similar order with respect to such Confidential Information and
thereafter the Receiving Party discloses to the requesting entity only the
minimum Confidential Information required to be disclosed in order to comply
with the request, whether or not a protective order or other similar order is
obtained by the Disclosing Party.

 

  7.2. Permitted Disclosures. The Receiving Party may disclose specific
Confidential Information of the Disclosing Party to its (or its Affiliate’s)
employees, consultants or professional advisors, only to the extent reasonably
required to accomplish the purposes of this Agreement and only if the Receiving
Party obtains prior written agreement from such employees, consultants and
professional advisors (other than legal counsel who are otherwise required to
maintain confidentiality) to hold in confidence and not make use of such
Confidential Information for any purpose other than those permitted by this
Agreement. The Receiving Party will use at least the same standard of care (but
in no event less than a reasonable standard of care) as it uses to protect its
own proprietary or confidential information of a similar nature to ensure that
such employees, agents, consultants or suppliers do not disclose or make any
unauthorized use of the Confidential Information of the Disclosing Party.
Additionally, a Receiving Party may use or disclose specific Confidential
Information of the Disclosing Party to the extent it is necessary to do so to
take action against the Receiving Party to enforce its rights under this
Agreement.

 

  7.3. Return of Confidential Information. If this Agreement is terminated for
any reason, then the Receiving Party, upon the request of the Disclosing Party,
shall return to the Disclosing Party all copies of the Confidential Information
received from the Disclosing Party hereunder, provided, however, that the
Receiving Party’s legal counsel may retain one copy of such Confidential
Information in a secure location solely for purposes of determining the
Receiving Party’s continuing obligations under this Article 7.

 

  7.4. Disclosure of Agreement. The Parties agree disclosure of the terms and
conditions of this Agreement shall be subject to and governed by Section 7.D of
the Settlement Agreement.

 

8. REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

  8.1. Representations and Warranties of Both Parties. Each of Teva and Wyeth
hereby represents, warrants and covenants to the other Party that, as of the
Signing Date and the Settlement Effective Date:

 

  (a) it and each of its Affiliates is a corporation or entity duly organized
and validly existing under the laws of the state or other jurisdiction of
incorporation or formation;

 

21



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  (b) the execution, delivery and performance of this Agreement by such Party
have been duly authorized by all requisite corporate action and do not require
any shareholder action or approval;

 

  (c) it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

 

  (d) the execution, delivery and performance by such Party of this Agreement
and its compliance with the terms and provisions hereof do not and will not
conflict with or result in a breach of any of the terms and provisions of or
constitute a default under any other agreement to which it or its Affiliates is
a party;

 

  (e) this Agreement is a binding obligation of it and its Affiliates,
enforceable in accordance with its terms, subject, as to enforcement of
remedies, to applicable bankruptcy and similar laws affecting creditors’ rights,
and, generally, to general equitable principles; and

 

  (f) it shall at all times comply with all Applicable Law relating to its
activities under this Agreement.

 

  8.2. Representations and Warranties of Wyeth. In addition to the
representations and warranties set forth in Section 8.1, Wyeth represents and
warrants to Teva as of the Signing Date and the Settlement Effective Date that
neither it nor any of its Affiliates has granted any licenses, authorizations,
waivers or other rights concerning any Authorized Generic Product.

 

  8.3. Representation by Legal Counsel. Each Party hereto represents that it has
been represented by legal counsel in connection with this Agreement and the
other Transaction Agreements and acknowledges that it has participated in the
drafting hereof. In interpreting and applying the terms and provisions of this
Agreement and the other Transaction Agreements, the Parties agree that no
presumption shall exist or be implied against the Party which drafted such terms
and provisions.

 

  8.4. No Other Warranties. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS
OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WITH RESPECT TO THE COMPOUND, THE IR PRODUCTS OR THE XR PRODUCTS OR
TEVA’S USE THEREOF OR THAT THE COMPOUND, ANY IR PRODUCT OR XR PRODUCT OR TEVA’S
USE OF ANY OF THE FOREGOING OR PRACTICE OF ANY OF THE RIGHTS LICENSED TO TEVA
HEREUNDER WILL NOT INFRINGE ANY PATENT OWNED OR CONTROLLED BY ANY THIRD PARTY.

 

22



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

9. TERM AND TERMINATION.

 

  9.1. Term. This Agreement shall become effective as of the Settlement
Effective Date and, unless earlier terminated, shall continue in full force and
effect (i) with respect to IR Products, until such time as there are no more
Valid Claims of Patent Rights either contained in the IR IP (and foreign
counterparts thereof) or subject to the covenant not to sue contained in
Section 2.1.5 (as may be expanded under Section 2.1.6), and (ii) with respect to
XR Products, until such time as there are no more Valid Claims of Patent Rights
either contained in the XR IP (and foreign counterparts thereof) or subject to
the covenant not to sue contained in Section 2.2.7 (as may be expanded under
Section 2.2.8).

 

  9.2. Termination.

 

  9.2.1. Material Breach. Either Party may terminate this Agreement by written
notice in the event of a material breach by the other Party, which breach
remains uncured for a period of ninety (90) days after the non-breaching Party
provides written notice of such breach to the allegedly breaching Party.

 

  9.2.2. Bankruptcy. Either Party may terminate this Agreement if, at any time,
the other Party shall file in any court or agency pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of its assets, or if the other Party proposes a written
agreement of composition or extension of its debts, or if the other Party shall
be served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed with sixty (60) days after
the filing thereof, or if the other Party shall propose or be a party to any
dissolution or liquidation, or if the other Party shall make an assignment for
the benefit of creditors.

 

  9.3. Effects of Termination. Upon termination of this Agreement by Wyeth
pursuant to Section 9.2.1 or 9.2.2, all of the rights and obligations under
Articles 2, 3 (other than a final report under Section 3.4, Section 3.7, and
Section 3.5 if applicable), 4, 5 and 6 shall terminate, and all rights and
licenses granted to Teva shall be immediately terminated. Termination or
expiration of this Agreement shall have no effect on the Settlement Agreement.
Termination or expiration of this Agreement shall not affect any rights or
liabilities of the Parties which may have accrued prior to the effective date of
such termination, including any liability Teva may have to make any payment that
may be due with respect to activities occurring prior to the effective date of
such termination. Upon termination or expiration of this Agreement, Sections
3.8, 8.3 and 8.4 and Articles 1, 7, 9, 11, 12 and 13 of this Agreement will
survive and continue in full force and effect.

 

23



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  9.4. Effects of Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by Wyeth and its Affiliates are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the United States Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101 of
the United States Bankruptcy Code. The Parties agree that Teva and its
Affiliates, as licensees of such rights under this Agreement, shall retain and
may fully exercise all of their rights and elections under the United States
Bankruptcy Code.

 

10. OTHER PATENT RIGHTS.

 

     [**]

 

11. INDEMNIFICATION AND INSURANCE.

 

  11.1. Indemnification.

 

  11.1.1. Responsibility. As between Wyeth and Teva, Wyeth shall be solely
responsible for all product liability claims filed by any Third Party to the
extent that they claim injury from the IR Reference Product or the XR Reference
Product or any Authorized Generic Products manufactured, sold or distributed by
Wyeth or its Affiliates or any of their licensees. As between Teva and Wyeth,
Teva shall be solely responsible for all product liability claims filed by any
Third Party to the extent that they claim injury from the IR Product or the XR
Product manufactured, sold or distributed by Teva or its Affiliates.

 

  11.1.2. Indemnification by Wyeth. Wyeth shall indemnify, defend and hold
harmless Teva, its Affiliates and their respective officers, directors,
shareholders, employees, agents, representatives, successors and assigns, heirs,
administrators, executors, suppliers and manufacturers (collectively, the “Teva
Indemnitees”) from any claims, losses, liabilities, costs, expenses (including
reasonable attorney fees) and damages related to personal injury of any Third
Party (collectively, a “Liability”), arising out of any product liability claim
made by such Third Party to the extent that such product liability claim results
from such Third Party being injured by the IR Reference Product or the XR
Reference Product or any Authorized Generic Product. Notwithstanding the
foregoing, Wyeth shall have no obligations to any Teva Indemnitee under this
Section unless Teva (i) gives Wyeth prompt notice of any claim or lawsuit or
other action for which it seeks to be indemnified under this Agreement
(ii) gives Wyeth sole control of the defense and all related settlement
negotiations and (iii) cooperates fully with Wyeth and its agents in defense of
the claims or lawsuit or other action. Teva shall have the right to participate
in the defense of any such claim, complaint, suit, proceeding or cause of action
referred to in this section utilizing attorneys of its choice. However, Teva
shall bear the costs associated with its participation.

 

24



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  11.1.3. Indemnification by Teva. Teva shall indemnify, defend and hold
harmless Wyeth, its Affiliates and their respective officers, directors,
shareholders, employees, agents, representatives, successors and assigns, heirs,
administrators, executors, suppliers and manufacturers (collectively, the “Wyeth
Indemnitees”) from any Liability (as defined in Section 11.1.2) arising out of
any product liability claim made by such Third Party to the extent that such
product liability claim results from such Third Party being injured by the IR
Product or the XR Product. Notwithstanding the foregoing, Teva shall have no
obligations to any Wyeth Indemnitee under this Section unless Wyeth (i) gives
Teva prompt notice of any claim or lawsuit or other action for which it seeks to
be indemnified under this Agreement (ii) gives Teva sole control of the defense
and all related settlement negotiations and (iii) cooperates fully with Teva and
its agents in defense of the claims or lawsuit or other action. Wyeth shall have
the right to participate in the defense of any such claim, complaint, suit,
proceeding or cause of action referred to in this section utilizing attorneys of
its choice. However, Wyeth shall bear the costs associated with its
participation.

 

  11.2. Insurance. Teva shall obtain and maintain at all times during the term
of this Agreement Commercial General Liability Insurance, including Products
Liability, with limits of liability of not less than Three Million Dollars
($3,000,000) per occurrence and Five Million Dollars ($5,000,000) in the
aggregate. Teva USA shall provide Wyeth with a Certificate of Insurance
evidencing this coverage within thirty (30) days after the Settlement Effective
Date. Such insurance policy shall name Wyeth as an additional insured and Teva
shall use its reasonable efforts to ensure such insurance policy contains a
provision requiring ten (10) day advance notification to Wyeth in the event of
its cancellation or termination. Teva shall secure coverage with insurers having
an A.M. Best Rating of A-VII or better. Wyeth acknowledges that Teva may elect
at any time during the term of this Agreement to replace such third party
insurance with a self-insurance program sufficient to meet the foregoing
insurance obligations of Teva. Wyeth shall maintain a self-insurance program
sufficient to meet the foregoing insurance obligations of Teva as if those
obligations applied to Wyeth.

 

  11.3. Limitation of Liability. WITH RESPECT TO ANY CLAIM BY ONE PARTY AGAINST
THE OTHER ARISING OUT OF THE PERFORMANCE OR FAILURE OF PERFORMANCE OF THE OTHER
PARTY UNDER THIS AGREEMENT, THE PARTIES EXPRESSLY AGREE THAT IN NO EVENT SHALL A
PARTY BE LIABLE FOR PUNITIVE DAMAGES.

 

12. GOVERNING LAW; DISPUTE RESOLUTION.

 

  12.1. Governing Law; Jurisdiction. This Agreement is subject to and governed
by the laws of the State of New York, excluding its conflict of laws provisions.
Each of the Parties hereby submits to the exclusive general jurisdiction of the
courts of the State of New Jersey and the courts of the United States of America
for the

 

25



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

       District of New Jersey in any action or proceeding arising out of or
relating to this Agreement and to the jurisdiction of the appellate courts to
which appeals are required to be taken from any of the foregoing. Each of the
Parties irrevocably waives (i) any defense of inconvenient forum to the
maintenance of any such action or proceeding and (ii) its right to a jury trial.

 

  12.2. Dispute Resolution. The Parties recognize that a bona fide dispute as to
certain matters under this Agreement may from time to time arise during the term
of this Agreement. In the event of the occurrence of such a dispute, either
Party may, by written notice to the other Party, have such dispute referred to
their respective officers (designated below) or their successors or designees
for attempted resolution by good faith negotiations within thirty (30) days
after such notice is received. Said designated officers are as follows:

 

For Wyeth:    Senior Vice President, Corporate Development, Wyeth For Teva:   
Senior Vice President and General Counsel, Teva North America

 

       In the event the designated officers are not able to resolve such dispute
through good faith negotiations within such thirty (30) day period, either Party
may pursue any legal or equitable remedies available to it by filing a claim in
the state or federal courts designated in Section 12.1. Notwithstanding the
foregoing, nothing in this Section 12.2 shall prohibit a Party from seeking
temporary or injunctive relief from a state or federal court in New Jersey
pending the resolution of a dispute in accordance with the provisions of this
Section 12.2.

 

  12.3. Injunctive Relief.

 

  12.3.1. Against Wyeth. Wyeth agrees that in the event of any breach of Wyeth’s
obligations under Section 2.1 or 2.2 or Article 7, Teva will be irreparably
harmed and that Teva will have no adequate remedy at law and that Teva will be
entitled to seek and obtain and Wyeth will agree to the imposition of temporary
and permanent injunctive relief causing Wyeth to immediately discontinue any
actions that result in such breach and to not take any such actions in the
future.

 

  12.3.2. Against Teva. Teva agrees that in the event of any breach of Teva’s
obligations under Sections 2.1.4, 2.2.6 or 6.3 or Article 7, Wyeth will be
irreparably harmed and that Wyeth will have no adequate remedy at law and that
Wyeth will be entitled to seek and obtain and Teva will agree to the imposition
of temporary and permanent injunctive relief causing Teva to immediately
discontinue any actions that result in such breach and to not take any such
actions in the future.

 

26



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

13. MISCELLANEOUS.

 

  13.1. [**].

 

  13.1.1. [**]

 

  13.1.2. [**]

 

  13.1.3. [**]

 

  13.1.4. Miscellaneous.

 

  (i) For purposes of this Section 13.1, “U.S. Business Days” shall mean any day
other than a day which is a Sunday (but not a Saturday) or a day on which banks
in New York City, New York are authorized or obligated by law or executive order
to not open or remain closed.

 

  (ii) With respect to [**] shall apply with the roles of the Parties reversed
under those Sections. [**] Parties shall meet and discuss, [**].

 

  13.2. Assignment.

 

  13.2.1. Assignment by Teva. Teva shall not assign this Agreement or any of its
rights or obligations hereunder to any Third Party without the prior written
consent of Wyeth, which consent may not be unreasonably withheld.
Notwithstanding the foregoing, Teva may assign this Agreement in whole together
to (i) any of its Affiliate for so long as they remain Affiliates, or (ii) in
connection with the merger, reorganization or consolidation, or the sale of all
or substantially all of the assets, of Teva Ltd. or Teva USA; provided, however,
that any such assignment shall not relieve Teva of any of its responsibilities
for performance of its obligations under this Agreement. Teva shall promptly
provide Wyeth with written notice of any such assignment.

 

  13.2.2. Assignment by Wyeth. Wyeth shall not assign this Agreement or any of
its rights or obligations hereunder to any Third Party without the prior written
consent of Teva, which consent may not be unreasonably withheld. Notwithstanding
the foregoing, Wyeth may assign this Agreement in whole to (i) any of its
Affiliate for so long as they remain Affiliates, or (ii) in connection with its
merger, reorganization or consolidation or the sale of all or substantially all
of its assets to which this Agreement relates; provided, however, that (i) any
such assignment shall not relieve Wyeth of any of its responsibilities for
performance of its obligations under this Agreement, and (ii) in the event of
any such assignment, no Patent Rights of the assignee shall be included in the
Patent Rights licensed to Teva hereunder if such Patent Rights were not so
licensed prior to such assignment. Wyeth shall promptly provide Teva with
written notice of any such assignment.

 

27



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  13.2.3. Binding Nature of Assignment. This Agreement shall be binding upon and
inure to the benefit of the legal representatives, successors and permitted
assigns of the Parties. Any assignment not in accordance with this Section 13.2
shall be void.

 

  13.3. No Waiver. The failure of either Party to require performance by the
other Party of any of that other Party’s obligations hereunder shall in no
manner affect the right of such Party to enforce the same at a later time. No
waiver by any Party of any condition, or of the breach of any provision, term,
representation or warranty contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach, or of any other
condition or of the breach of any other provision, term, representation or
warranty hereof.

 

  13.4. Severability. If any provision of this Agreement or the application
thereof to any Party or circumstance will, to any extent, be held to be invalid
or unenforceable, then (i) the remainder of this Agreement, or the application
of such provision to Parties or circumstances other than those as to which it is
held invalid or unenforceable, will not be affected thereby and each provision
of this Agreement will be valid and be enforced to the fullest extent permitted
by law, and (ii) the Parties covenant and agree to renegotiate any such
provision in good faith in order to provide a reasonably acceptable alternative
to such provision or the application thereof that is invalid or unenforceable,
it being the intent of the Parties that the basic purposes and business intent
of this Agreement are to be effectuated, with the consequence that this
Agreement shall terminate in full if the Parties are unable to renegotiate and
agree on such provision.

 

  13.5. Relationship Between The Parties. Wyeth and Teva are independent
contractors under this Agreement. Nothing herein contained shall be deemed to
create an employment, agency, joint venture or partnership relationship between
the Parties hereto or any of their agents or employees, or any other legal
arrangement that would impose liability upon one Party for the act or failure to
act of the other Party. Neither Party shall have any express or implied power to
enter into any contracts or commitments or to incur any liabilities in the name
of, or on behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

  13.6. Correspondence and Notices. All notices given under this Agreement shall
be in writing and delivered by hand or sent by nationally recognized overnight
delivery service, prepaid registered or certified air mail, or by facsimile
confirmed by prepaid first class, registered or certified mail letter, and shall
be deemed to have been properly served to the addressee upon receipt of such
written communication. Notwithstanding the foregoing, with respect to notices to
be delivered pursuant to Section 13.1 (but no other provision of this
Agreement), such notices shall be in writing and delivered by hand or sent by
email or

 

28



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

       facsimile, as may be required by Section 13.1, in each case confirmed by
prepaid first class, registered or certified mail letter, or by nationally
recognized overnight delivery service, sent within one (1) business day of the
date such notice was emailed or sent by facsimile or was personally delivered,
and shall be deemed to have been properly served to the addressee upon receipt
of such written communication. Notwithstanding this Section 13.6 and
Section 13.1, any obligation of either Party under those Sections to provide
notice by email shall be wholly contingent on and subject to the other Party
providing current and working email address(es) for receipt of any such notice.
For purposes of giving notice under Section 13.1 only, (1) notices to Wyeth
shall be sent to the individuals identified below and to up to three
(3) additional Wyeth personnel as Wyeth may designate in writing to Teva from
time to time, and (2) the email addresses for notice by email pursuant to this
Section 13.6 and Section 13.1 for Teva shall be: “richard.egosi@tevausa.com”,
and for Wyeth shall be: “varmas@wyeth.com”, “douganr@wyeth.com” and
“cohna@wyeth.com”.

 

       Notices to Wyeth shall be sent to:

Wyeth Pharmaceuticals

500 Arcola Road

Collegeville, Pennsylvania 19426

Attn: Senior Vice President, Corporate Business Development

Fax: (484) 865-6476

 

       with a copy to:

Wyeth

5 Giralda Farms

Madison, New Jersey 07940

Attn: General Counsel

Fax: (973) 660-7156

 

       Notices to Teva shall be sent to:

Teva North America

425 Privet Road

PO Box 1005

Horsham, PA 19044-8005 1090

Attention: General Counsel

Fax: (215) 293-6499

 

       and:

Teva Pharmaceutical Industries Ltd.

5 Basel Street

P.O. Box 3190

Petach Tikva 49131, Israel

Attn: Corporate Legal Department –General Counsel

Fax: 011 972-3-926-7429

 

29



--------------------------------------------------------------------------------

LICENSE AGREEMENT

In the event that either Party changes its address, such Party shall promptly
notify and update the other Party in writing as to such change.

 

  13.7. Entire Agreement; Amendments. This Agreement (including all of the
attached Exhibits), together with the other Transaction Agreements, and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings contained herein and therein, sets forth the complete, final and
exclusive agreement between the Parties with respect to the subject matter
hereof and supersedes and terminates all prior and contemporaneous agreements
and understandings between the Parties, whether oral or in writing, including
the Term Sheet, with respect to the subject matter hereof. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties with respect to the
subject matter of this Agreement other than as are set forth in this Agreement
and the other Transaction Agreements. No subsequent alteration, amendment,
change, waiver or addition to this Agreement shall be binding upon the Parties
unless reduced to writing and signed by an authorized officer of each Party. No
understanding, agreement, representation or promise, not explicitly set forth
herein, has been relied on by either Party in deciding to execute this
Agreement.

 

  13.8. Headings; Defined Terms. The headings and captions used in this
Agreement are solely for the convenience of reference and shall not affect its
interpretation. The term “including” means “including, without limitation,” and
“herein”, “hereof”, and “hereunder” refer to this Agreement as a whole. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.

 

  13.9. Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be an original and all of which shall constitute together
the same document. Facsimile execution and delivery of this Agreement by either
Party shall constitute a legal, valid and binding execution and delivery of this
Agreement.

 

  13.10. Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

  13.11. References to ANDAs and NDAs. References to any NDA or ANDA in this
Agreement include, unless expressly indicated otherwise, all replacements and
successors and all amendments and supplements to the foregoing.

 

30



--------------------------------------------------------------------------------

LICENSE AGREEMENT

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the Effective Date by their duly
authorized representatives.

 

WYETH, ACTING THROUGH ITS

Wyeth PHARMACEUTICALS DIVISION

      TEVA PHARMACEUTICALS USA, INC. By:  

/s/ Bernard J. Poussot

    By:  

/s/ Mark W. Durand

Name:   Bernard J. Poussot     Name:   Mark W. Durand Title:   President    
Title:   CFO and Senior Vice President, Teva North America WYETH PHARMACEUTICALS
COMPANY, INC.     TEVA PHARMACEUTICAL INDUSTRIES LTD. By:  

/s/ Bernard J. Poussot

    By:  

/s/ George S. Barrett

Name:   Bernard J. Poussot     Name:   George S. Barrett Title:   President    
Title:   President and CEO, Teva North America       By:  

/s/ William S. Marth

WYETH –WHITEHALL PHARMACEUTICALS INC.     Name:   William S. Marth     Title:  
President and CEO, Teva Pharmaceuticals USA By:  

/s/ Bernard J. Poussot

      Name:   Bernard J. Poussot       Title:   President       WYETH
PHARMACEUTICALS COMPANY       By:  

/s/Bernard J. Poussot

      Name:   Bernard J. Poussot       Title:   President      



--------------------------------------------------------------------------------

LICENSE AGREEMENT

EXHIBIT 1.11

ELEMENTS OF COSTS OF GOODS SOLD

The following expenses are included in Costs of Goods Sold for purposes of this
Agreement:

 

1. Direct Materials

 

   Actual costs of the materials used in the manufacturing process that are
traced directly to the completed Product and Compound to the extent necessary to
manufacture Product, and include:

[**]

[**]

[**]

 

2. Direct Labor

The actual allocable cost of employees engaged in production activities [**]

[**]

[**]

 

3. Allocated Costs

 

   [**]. These allocated costs include:

[**]

[**]

[**]

 

   Various bases may be used for allocating these costs to manufacturing
operating departments including [**]. For purposes of clarity, no overhead will
be included in the calculation of Cost of Goods Sold for unutilized or
underutilized facilities (i.e., allowable overhead costs for a facility shall be
allocated proportionately over the entire manufacturing capacity and other uses
of the facility whether or not the entire manufacturing capacity or facility is
being utilized).

 

4. [**] Products and Compound [**] the manufacture of the Product and such
Compound hereunder.

 

5. [**], as applicable.